DETAILED ACTION
This action is responsive to the response filed on 06/252020. Claims 1-3, 5-6, 11 and 13-23 are pending in the case. Claims 1 and 20 are independent. Claims 4, 7-10 and 12 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Amendment
Applicants’ amendments are sufficient to overcome the rejection to claim 19 under 35 U.S.C 112(b) set forth in the previous Office Action; therefore the corresponding rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 11, 13-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20150153910 A1, cited in previous Office Action), hereinafter Wheeler, in view of Lei et al. (US 20140365890 A1, cited in previous Office .

Regarding Claim 1, Wheeler teaches:
A computer-implemented method, comprising: presenting, on a display of a computing device, a graphical indication of a video; (See FIG.s 2-9, dynamic thumbnails representative of a video play list [0041] The video playlist can include any number N videos, where N is an integer [0042])
identifying, by the computing device, that a first user input scrolled a user interface that is being presented by the display of the computing device; (Input component 110 can receive and interpret virtually any user command associated with interacting with a GUI presented at client device 120. For example, input component 110 can receive commands that effectuate a shift in a GUI including a dynamic thumbnail, such as commands to scroll up and down the GUI, minimize a window of the GUI, move a window of the GUI, resize a window of the GUI, etc. [0065], change one or more images provided in the dynamic portion of a dynamic thumbnail in response to other factors in addition to thumbnail movement [0056] as a user interacts with interface 300 and move scrollbar 318 down to view additional content of the webpage, the images included in the dynamic portion 316 can change [0070], FIG. 4 presents an example interface 400 displaying the webpage of FIG. 3 in response to movement of scrollbar 318 downward. In interface 300, the webpage has shifted to reveal additional recommended media items 402-404 in response to scrolling using scrollbar 318. As the 
presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing… in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, (change one or more images ( e.g., via replacement or scrolling) included in a dynamic portion of a dynamic thumbnail in response to input commands received by input component 110 the result in movement of the dynamic thumbnail with respect to the dimensions of a display screen area of client device 120 in which a GUI including the dynamic thumbnail is provided [0065] the dynamic portion can present different images associated with the set of content items over the course of time. According to this example, a new image can be displayed in the dynamic portion every X seconds, where X is a number [0039] a dynamic portion having one or more second images associated with the set of videos... an image included in the one or more second images is changed in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface (e.g., using thumbnail adaptation component 108) [0079] a dynamic portion having a first set of images respectively representative of a first subset of videos 
wherein the preview of the video depicts the scene from the video at a first framerate (The rate at which the images scroll across the dynamic portion 316 is a function of a rate of movement of the dynamic thumbnail as a whole. In an aspect, the rate at which the images scroll across the dynamic portion 316 is slower than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling. In another aspect, the rate at which the images scroll across the dynamic portion 316 is faster than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling [0073] the rate at which images associated with a set of content items change or scroll across the dimensions of the dynamic portion can correlate to a degree and/or speed of movement associated with the thumbnail [0050] the dynamic portion can present different images associated with the set of content items over the course of time. According to this example, a new image can be displayed in the dynamic portion every X seconds, where X is a number [0039] The degree or amount of movement and/or amount of time associated with replacement of an image included in dynamic portion can vary [0047]))
that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface, (presentation component 122 can automatically configure or 
the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to (The rate at which the images scroll across the dynamic portion 316 is a function of a rate of movement of the dynamic thumbnail as a whole. In an aspect, the rate at which the images scroll across the dynamic portion 316 is slower than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling. In another aspect, the rate at which the images scroll across the dynamic portion 316 is faster than a rate at which the entire interface (and dynamic thumbnail) shifts in response to the scrolling [0073])
the preview of the video presenting a decimated version of the scene from the video that excludes… frames that are presented when the video is played in response to the user request to play the video; (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the 
identifying, by the computing device, that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; stopping, by the computing device, the preview of the video that depicts the scene from the video at the first framerate, in response to the computing device having identified that the first user input stopped scrolling the user interface that is being presented by the display of the computing device; (See FIG.s 3-6, initial scrolling from FIG.s 3-4, where scrolling has stopped in FIG. 4, and additional scrolling performed in FIG. 5, as a user interacts with interface 300 and move scrollbar 318 down to view additional content of the webpage, the images included in the dynamic portion 316 can change [0070], FIG. 4 
…
identifying, by the computing device, that a second user input… to provide the user request to play the video; and playing, by the computing device, the video… , wherein the playing of the video includes playing the scene from the video at the second framerate that is different from the first framerate. (Presentation component 122 can present media viewing options for use with any suitable type of device configured to display a GUI and receive and play streamed media from media provider 116 [0033], presentation component 122 can automatically configure or present user options to consume video based on encoding parameters such as video resolution, video frame rate, video bit rate, video codec, audio codec, audio channels, audio bit rate, etc. Thus presentation component 122 can choose a format to consume content that best suits capabilities of specific consumption mediums, available bandwidth, file size, processing 

As shown above, Wheeler teaches that the rate at which the images in the dynamic portion are replaced/scrolled is a function of a rate of movement of the dynamic thumbnail as a whole, responsive to the scrolling input of the user, which is a different from a framerate at which the scene from the video is played, given that one of ordinary skill in the art would understand that video is composed of shots and scenes and is encoded with a video frame rate, e.g. 30 frames per second (FPS) for HD video or 60 FPS for HD video.

As shown above, Wheeler also teaches “presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing… in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video that excludes… frames that are presented when the video is played in response to the user request to play the video;”.
Wheeler teaches that a dynamic portion having a first set of images respectively representative of a first subset of videos of the set of videos... the first set of images is replaced with a second set of images respectively representative of a second subset of videos of the set of videos in response to a shift in the graphical user interface that results in a change in position of the thumbnail about the user graphical user interface, which given the knowledge that video is composed of shots and scenes, suggests but may not explicitly disclose, “a preview of the video that depicts a scene from the video with animated playing of the scene” (emphasis added).

Wheeler teaches that thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items, wherein the set of content items includes more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion, which given the knowledge that video is encoded with a video frame rate, suggests but may not explicitly disclose, “the animation of the preview of the video being a decimated version of the one or more corresponding portions of the video that excludes regularly-spaced frames from the one or more corresponding portions of the video; (emphasis added).

Given the knowledge that video is composed of shots and scenes, Sugano, at least, suggests:
a] computing device, a preview of [a] video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified that [a] first user input… (The slide summary of content is first displayed continuously and sequentially as KeyFrame1, KeyFrame2, KeyFrame3 ... and so forth. As the display duration of each slide component, a specific time may be selected, or the time proportional to the duration of each scene may be assigned, or the time determined by the preset priority of the scene may be assigned. [0011], semantically dividing the audiovisual data into shots or scenes, and extracting significant images (i.e. key frames) that represent shots. [0005], By applying a key clip detection algorithm to this shot or scene, the key clip (the important clip) in the first shot or scene is determined [0029], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated up to the final shot or scene of the media file ( a). [0031] See FIG.s 9A-9C, KeyFrame1 is not the beginning frame at 00:00:00, where the scenes in FIG.s 9A-9C may be shots of a scene or scenes)
wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video…, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video that (The slide summary of content is first displayed continuously and sequentially as KeyFrame1, KeyFrame2, KeyFrame3 ... and so forth. As the display duration of each slide component, a specific time may be selected, or the time proportional to the duration of each scene may be assigned, or the time determined by 
excludes regularly-spaced frames that are presented when the video is played in response to the user request to play the video; (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007] See FIG. 9 wherein the segments may be shots of a scene, video original content 61, scene 1, 2 and 3, with frames from time 00:00:00 to 00:15:00, in a sequential order, in the original content 61, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video ( assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028])
Given that Wheeler teaches that the thumbnail generation component can be configured to manually or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the replacement/scrolling of the dynamic portion of the dynamic thumbnail that is a function of movement of the dynamic thumbnail as a whole, and contains a subset of images that is less than the total number of images corresponding to the content set for the thumbnail of Wheeler would include presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video that excludes regularly-spaced frames that are presented when the video is played in response to the user request to play the video, as taught by Sugano.



In the interpretation that “the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface,” is a slower frame rate than the framerate at which the scene from the video is played responsive to a user request to play the video, Yu teaches:
presenting, by [a] computing device, a preview of [a] video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified… [a] first user input…, wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video…, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video that excludes regularly-spaced frames that are presented when the video is played in response to the user 

Given that Wheeler teaches that the thumbnail generation component can be configured to manually or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited and Sugano teaches the key frame detection algorithm for extracting key frames from shots or scenes and excluding regularly-spaced frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the replacement/scrolling of the dynamic portion of the dynamic thumbnail that is a function of movement of the dynamic thumbnail as a whole, and contains a subset of images that is less than the total number of images corresponding to the content set for the thumbnail of Wheeler combined with the key-frame playback of Sugano, would include presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified that the first user input scrolled the user interface that is being presented by the display of the computing device, wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video 
One would have been motivated to make such a modification to provide for quickly and accurately determining and displaying a position of a scene in a recorded image in order to quickly and accurately retrieve a scene using a key frame (Yu [0003]).

In the interpretation that “the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video in distinction to user input that scrolls the user interface,” is a faster frame rate than the framerate at which the scene from the video is played responsive to a user request to play the video, Chen teaches:
presenting, by [a] computing device, a preview of [a] video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified… [a] first user input…, wherein the preview of the video depicts the scene from the video at a first framerate that is different from a second framerate at which the scene from the video is played responsive to a user request to play the video…, the preview of the video depicting the scene from the video at the first framerate that is different from the second framerate due to the preview of the video presenting a decimated version of the scene from the video that excludes regularly-spaced frames that are presented when the video is played in response to the user 

Given that Wheeler teaches that the thumbnail generation component can be configured to manually or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited and Sugano teaches the key frame detection algorithm for extracting key frames from shots or scenes and excluding regularly-spaced frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the replacement/scrolling of the dynamic portion of the dynamic thumbnail that is a function of movement of the dynamic thumbnail as a whole, and contains a subset of images that is less than the total number of images corresponding to the content set for the thumbnail of Wheeler combined with the key-frame playback of Sugano, would include presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing of the scene in response to the computing device having identified 

One would have been motivated to make such a modification because animations, which use keyframes and interpolation to create video effects, potentially require much less bandwidth to transmit than video (Chen [col. 1, lines 24-26]).

Also, as shown above, Wheeler teaches “identifying, by the computing device, that a second user input… to provide the user request to play the video; and playing, by the computing device, the video… , wherein the playing of the video includes playing the scene from the video at the second framerate that is different from the first framerate” but may not explicitly disclose:
identifying, by the computing device, that a second user input selected the graphical indication of the video to provide the user request to play the video; and
as a result of having identified that the second user input selected the graphical indication of the video, (emphasis added).

Lei teaches:
presenting, on a display of a computing device, a graphical indication of a video… identifying, by the computing device, that a second user input selected the graphical indication of the video to provide [a] user request to play the video; and playing, by the computing device, the video as a result of having identified that the second user input selected the graphical indication of the video, wherein the playing of the video includes playing the scene from the video at [a] second framerate... (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

Given that Wheeler teaches that the presentation component can present media options to play media, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical indication and the playing of the video at the second framerate that is different from the first 

One would have been motivated to make such a modification to allow playing the media program in the tile while allowing the user to perform other actions within interface, such as the user can still browse for other videos, search for different content, share content, etc. while the media program in media player is playing (Lei [0026]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Wheeler may not explicitly disclose:
wherein the graphical indication of the video includes a play button.

Lei teaches:
wherein the graphical indication of the video includes a play button. (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain 

Therefore, combining Wheeler, Sugano, Yu, Chen and Lei would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Wheeler may not explicitly disclose:
wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button.

Lei teaches:
wherein identifying that the second user input selected the graphical indication of the video includes identifying that the second user input selected the play button. (Each tile in a tray 204 is a container for displaying information (e.g., an icon or thumbnail) for a media program [0026], the tile may display a thumbnail of the media program or other information with a play button 202 positioned in the tile [0027], When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

Claim 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Wheeler teaches:
the scene from the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
…
the preview of the video that depicts the scene from the video includes a subset of frames from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for 

Lei teaches:
the scene from the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; the playing the scene from the video includes playing the collection of frames in the sequential order; (When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as at a time corresponding to where the thumbnail is positioned in the video or at the beginning of the media program. [0028])

The combination of Wheeler and Lei may not explicitly disclose:
the preview of the video that depicts the scene from the video excludes intervening frames, such that the preview of the video that depicts the scene from the 
Sugano teaches:
the scene from the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007] See FIG. 9 wherein the segments may be shots of a scene, video original content 61, scene 1, 2 and 3, with frames from time 00:00:00 to 00:15:00, in a sequential order, in the original content 61, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video ( assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028])
the playing the scene from the video includes playing the collection of frames in the sequential order; (playback of original content is signaled… transfer to the beginning of the original segment corresponding to the slide component being played, playback is started from the beginning of the segment of the original content [0034])


Yu also teaches:
the scene from the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; the playing the scene from the video includes playing the collection of frames in the 

Chen also teaches:
the scene from the video includes a collection of frames in a sequential order; the collection of frames includes a first frame, a second frame, and a third frame, with the second frame occurring in the sequential order between the first and third frame; the playing the scene from the video includes playing the collection of frames in the sequential order; the preview of the video that depicts the scene from the video includes a subset of frames from the collection of frames; the preview of the video that depicts the scene from the video excludes intervening frames, such that the preview of the video that depicts the scene from the video includes the first frame and the third frame but excludes the second frame; and the presenting the preview of the video that depicts the scene from the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame. (FIG.s 1-3, 11, and 16-18, The term "animation", as used herein, refers to a data construct that includes keyframes and information for interpolating between the keyframes. Keyframes are images that delineate, or that can be used to delineate, incremental transformations in a 
Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the scene of the video including a subset of frames from the collection of frames, of Wheeler and Lei, to include the preview of the video that depicts the scene from the video excludes intervening frames, such that the preview of the video that depicts the scene from the video includes the first frame and the third frame but excludes the second frame; and the presenting the preview of the video that depicts the scene from the video includes playing the subset of frames, including the first frame and the third frame, but excluding the second frame, as taught by Sugano, Yu and Chen.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano 

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Wheeler teaches:
…
the preview of the video includes a subset of frames from the video; and (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic 

Lei teaches:
the playing the video includes starting the playing of the video with a beginning frame from of the video; (When the tile (e.g., the playback button) is selected, player controller 108 (shown in FIG. 1) may cause media player 110 to play a corresponding media program... The playback starts at a certain position of the media program, such as… at the beginning of the media program. [0028])

The combination of Wheeler and Lei may not explicitly disclose:
presenting the preview of the video includes starting the preview of the video with a frame that is not the beginning frame from the video.

Sugano teaches:
the playing the video includes starting the playing of the video with a beginning frame from of the video; (playback of original content is signaled… transfer to the beginning of the original segment corresponding to the slide component being played, playback is started from the beginning of the segment of the original content [0034])
the preview of the video includes a subset of frames from the video; and (The position of the determined key frame in the original media file is described in the slide summary description file as the "media time" by the frame number or time code from the file beginning (step S52'). [0008], This is the procedure for describing the slide 
presenting the preview of the video includes starting the preview of the video with a frame that is not the beginning frame from the video. (The slide summary of content is first displayed continuously and sequentially as KeyFrame1, KeyFrame2, KeyFrame3 ... and so forth [0011], See FIG.s 9A-9C, KeyFrame1 is not the beginning frame at 00:00:00)

Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the video and presenting the preview of the video, of Wheeler and Lei, to include starting the preview of the video with a frame that is not the beginning frame from the video, as taught by Sugano.



Regarding Claim 11, the rejection of Claim 1 is incorporated.
Wheeler teaches:
wherein identifying that the first user input scrolled the user interface that is being presented by the display of the computing device includes identifying that user input contacted a touchscreen of the computing device at a location other than the graphical indication of the video. (See FIG.s 7-9, Interface 700 is displayed on a mobile phone (e.g., a smartphone) having a substantially smaller display screen size compared to that of a PC or tablet computer. The display screen includes touch screen capabilities to facilitate user interaction with interfaces displayed thereon. [0074], as a user interacts with interface 700 by touching the display screen and scrolling upward to view additional content of the search results, the images included in the dynamic portion 714 can change while the image included in the static portion 712 remains the same [0075], e.g. FIG. 7, user touch is at location other than the dynamic thumbnail)

Regarding Claim 13, the rejection of Claim 1 is incorporated.

wherein presenting the preview of the video includes: (i) identifying that the user interface is scrolled to a first position; (ii) identifying a frame of the preview that corresponds to the first position; (iii) presenting the frame of the preview that corresponds to the first position as a result of having identified that the user interface is scrolled to the first position; (iv) identifying that the computing device is scrolled to a second position; (v) identifying a frame of the preview that corresponds to the second position; and (vi) presenting the frame of the preview that corresponds to the second position as a result of having identified that the user interface is scrolled to the second position. (See FIG.s 2-9, e.g., Dynamic thumbnail 205, The dynamic portion 204 of thumbnail 205 includes a single image representative of a video included in the playlist represented by the thumbnail. Dynamic thumbnail 205.1 depicts a version of dynamic thumbnail 205 in response to movement of the thumbnail from position A to position B about a user interface... As seen in dynamic thumbnail 205.1, as the thumbnail moves, the image included in the dynamic portion 204 changes to present another image e.g., from I-1 to I-2) representative of another video included in the video play list represented by the thumbnail [0047], this movement of the dynamic thumbnail can be a function of a shift in a GUI in which the dynamic thumbnail is provided (e.g., a webpage). In an aspect, the shift can be a function of scrolling of a page of the GUI (e.g., scrolling up or down or left or right) in which the dynamic thumbnail is provided [0049])

Regarding Claim 14, the rejection of Claim 1 is incorporated.

wherein presenting the preview of the video includes: presenting frames of the preview in a forward progression in response to determining that user input is scrolling the user interface in a first direction; and presenting frames of the preview in a backwards progression in response to determining that user input is scrolling the user interface in a second direction that is opposite the first direction. (the dynamic portion can be configured to present different images associated with the set of content items in response to movement of the thumbnail as a result of a shift in the GUI including the thumbnail with respect to the dimensions of the display screen area of a client device 120 in which the GUI is presented (e.g., in response to scrolling up or down a page of the GUI that includes the thumbnail). [0039], one or more images provided in a dynamic portion of a dynamic thumbnail can move in a scrolling manner within the dimensions of the dynamic portion in response to movement of the dynamic thumbnail. For example, this movement of the dynamic thumbnail can be a function of a shift in a GUI in which the dynamic thumbnail is provided (e.g., a webpage). In an aspect, the shift can be a function of scrolling of a page of the GUI (e.g., scrolling up or down or left or right) in which the dynamic thumbnail is provided [0049], e.g. Dynamic thumbnail 205.1 depicts a version of dynamic thumbnail 205 in response to movement of the thumbnail from position A to position B about a user interface... As seen in dynamic thumbnail 205.1, as the thumbnail moves, the image included in the dynamic portion 204 changes to present another image e.g., from I-1 to I-2) representative of another video included in the video play list represented by the thumbnail [0047], and reverse from position B to position A)

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Wheeler teaches:
the video includes a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include [0053], apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas [0054] analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and 
the method further comprises selecting the subset of frames from the collection of frames based on a size or resolution of the display of the computing device. (depending on the dimensions of the user interface/display screen and the speed at which the images are configured to scroll across the dynamic portion, the number of images that can possibly scroll through the dynamic portion is limited [0052])

Regarding Claim 16, the rejection of Claim 1 is incorporated.
Wheeler teaches:
the video comprises a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames selected from the collection of frames; (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic 
the subset of frames was selected from the collection of frames based on a computer-implemented determination that the subset of frames satisfies a criterion for inclusion in the preview of the video. (For example, thumbnail generation component 106 can employ image analysis techniques to identify content characteristics the images ( e.g., identify faces, body parts, clothing or lack thereof, animals, blood, weapons, etc.). Thumbnail generation component 106 can also analyze image quality, image brightness, image contrast, color variation, and etc. to facilitate determining which images to display in the static and dynamic portions of the thumbnail and the order in which selected images will appear in the dynamic portion. For example, based on analysis of various image properties, thumbnail generation component can identify images that are likely capture users attention [0055])

Regarding Claim 17, the rejection of Claim 16 is incorporated.

wherein selecting the subset of frames includes: (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time.

Sugano teaches:
wherein selecting a subset of frames includes: (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time. (See FIG. 9, scene 1, scene 2, scene 3, ... are defined from the beginning, and each original segment 62 is supposed to be defined as time code [0010] Same as in FIG. 8, when compressed or uncompressed single media file of audio or video (assuming audio herein) is entered, the first shot or scene is defined by the audio shot or scene detection algorithm (step S1). [0028] detection of shot or scene and determination of key clip can be done either automatically or manually, or both. [0031], The key clip can also be determined manually [0037] The position of the determined key frame in the original media file is described in the slide summary description file as the "media time" by the frame number or time code from the file beginning (step S52'). [0008], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To 

Given that Wheeler teaches that the thumbnail generation component can be configured to both manually and/or automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the collection of frames, of Wheeler and Lei, to include (i) selecting a user-specified starting time and a user-specified ending time; and (ii) selecting the subset of frames from a period of the video between the user-specified starting time and the user-specified ending time, as taught by Sugano.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]) and a browsing method, in description of slide summary of slide components comprising part (small segments or frames) of single or multiple audiovisual content(s), capable of transferring to the corresponding original content during playback of a certain slide (Sugano [0014]).

Regarding Claim 18, the rejection of Claim 16 is incorporated.
Wheeler teaches;
wherein selecting the subset of frames includes: (i) selecting a number of frames; and (ii) selecting the subset of frames to include the selected number of frames. (a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion. [0052])

Regarding Claim 19, the rejection of Claim 1 is incorporated.
Wheeler teaches:
the video includes a collection of frames; and (For instance a set of content items can include more content items, and images respectively representative of the content items, that can possibly be displayed in the dynamic portion based on the manner in which the dynamic portion is configured to adapt... thumbnail generation component 106 can inform a user of a range of the number of images that could possibly be presented in the dynamic portion. Where the range of the number of images is less than the number of images associated with the set of content items represented by the thumbnail, the user can select a subset of the images for inclusion in the dynamic portion [0052], media items included in a playlist are configured to play in a sequential manner [0029])
the preview of the video includes a subset of frames of the collection of frames selected from two scenes of the video... the method further comprises selecting the 

Wheeler may not explicitly disclose:
the preview of the video includes a subset of frames selected from two portions of the video without including frames from a portion of the video between the two scenes of the video; (emphasis added).

Sugano teaches:
the video includes a collection of frames; and (See FIG.s 3, 8, 9, media file of audio or video (assuming video herein) P is entered, a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection 
the preview of the video includes a subset of frames of the collection of frames selected from two scenes of the video without including frames from a portion of the video between the two scenes of the video; the method further comprises selecting the  subset of frames based on determining that the subset of frames are from the two scenes of the video. (See FIG.s 9A-9C, semantically dividing the audiovisual data into shots or scenes, and extracting significant images (i.e. key frames) that represent shots [0005], a first shot or scene is defined by a shot or scene detection algorithm (step S51). By applying a key frame detection algorithm for this shot or scene, the key frame in the first shot or scene is determined [0007], This is the procedure for describing the slide component for the first shot or scene, and this procedure is repeated to the final shot or scene of the media file P. To reduce the number of slide components, when detecting the shot or scene in the media file P at step S51, temporal sub-sampling may be applied. [0009] e.g. FIG.s 9A-9B, portions of the video between KeyFrame1 and KeyFrame2 are not included in in the slide summary)


the video includes a collection of frames; and the preview of the video includes a subset of frames of the collection of frames selected from two scenes of the video without including frames from a portion of the video between the two scenes of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two scenes of the video. (FIG.s  2, 3A, 8A and 8B, FIG. 2 shows six consecutive frames kfi-3, kfi-2, kfi-1, kfi, kfi+1 and kfi+2. Here, kfi-3, kfi-2, and kfi-1 correspond to the same scene, while kfi, kfi+1, and kfi+2 correspond to another scene. [0055])

Chen also teaches:
the video includes a collection of frames; and the preview of the video includes a subset of frames of the collection of frames selected from two scenes of the video without including frames from a portion of the video between the two scenes of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two scenes of the video. (FIG.s 1-3, 11, and 16-18, The term "animation", as used herein, refers to a data construct that includes keyframes and information for interpolating between the keyframes. Keyframes are images that delineate, or that can be used to delineate, incremental transformations in a scene. In one embodiment, a new keyframe is provided for each incremental transformation in the scene and the criteria for determining what constitutes an incremental transformation can be adjusted according to system needs and user preferences. The more sensitive the criteria (i.e., smaller scene transformations), the 
Given that Wheeler teaches that the thumbnail generation component can be configured to automatically select images to include in a dynamic thumbnail for a set of content items, and that the number of images that can possibly scroll through the dynamic portion is limited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preview of the video including a subset of frames from the collection of frames and the selecting the subset of frames based on determining that the subset of frames are from two salient portions of the video, of Wheeler and Lei, to include the preview of the video includes a subset of frames of the collection of frames selected from two scenes of the video without including frames from a portion of the video between the two scenes of the video; the method further comprises selecting the subset of frames based on determining that the subset of frames are from the two scenes of the video., as taught by Sugano, Yu and Chen.

One would have been motivated to make such a modification to provide for presenting fast and advanced browsing of audio/video data by presenting continuously small segments or frames of audio and video data arranged sequentially (Sugano [0002]), a browsing method, in description of slide summary of slide components 

Regarding Claim 20, Wheeler teaches:
A system, comprising: one or more processors; one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the system to perform operations that comprise: (See FIG.s 1, 13 and 14, memory 112, processor 114 [0024)
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 21, the rejection of Claim 16 is incorporated.
Wheeler, as modified, teaches:
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes (Thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items. [0052], automatically select images 
determining that the subset of frames represents a most-viewed portion of the video. (popularity of the respective content items ( e.g., as a function of viewing/listing history amongst a plurality of user… identify a video for a pop song included in the play list which is currently the most popular among users in a same demographic as a user to whom the thumbnail for playlist will be presented [0054])

Regarding Claim 23, the rejection of Claim 16 is incorporated.
Wheeler teaches that the thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items (Wheeler [0052]), including automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include (Wheeler [0053]), apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that 
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes determining that the subset of frames represents a portion of the video that depicts content that has been user linked. (emphasis added)

Chen teaches:
wherein [a] computer-implemented determination that [a] subset of frames satisfies [a] criterion for inclusion in [a] preview of [a] video includes determining that the subset of frames represents a portion of the video that depicts content that has been user linked. (in an embodiment of an animation playback system described below, the user is informed during video playback when a sequence of video frames is linked to a still image that forms part of the animation [col. 20, lines 1-5],  A text descriptor (TEXT DESCR) may also be included as part of the background frame data structure 215, 216. 

Given that Wheeler teaches that various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas, such as capturing user's attention, eliminating offensive content, or tailoring of the thumbnail to particular audience (Wheeler [0054]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video of Wheeler, as modified by Lei, Sugano and Yu, to include determining that the subset of frames represents a portion of the video that depicts content that has been user linked, as taught by Chen.

One would have been motivated to make such a modification to allow a user to switch between viewing the animation and viewing the video during playback (Chen [col. 3, lines 25-41])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Lei, Sugano, Yu and Chen as applied to claim 16 above, and further in view of Delgo et al. (US 20100070523 A1, cited in previous Office Action), hereinafter Delgo.

Regarding Claim 22, the rejection of Claim 16 is incorporated.
Wheeler teaches that the thumbnail generation component 106 can also facilitate user selection of a subset of images associated with a set of content items for display in the dynamic portion of a dynamic thumbnail representative of the set of content items (Wheeler [0052]), including automatically select images to include in a dynamic thumbnail for a set of content items... apply various algorithms that predicatively determine which images to include (Wheeler [0053]), apply various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different agendas (Wheeler [0054]) and analyze images respectively representative of content items included in a set of content items for which to generate a dynamic thumbnail based on various factors related to image content and image properties to facilitate selecting which image(s) to include in the static and dynamic portions of a thumbnail (and the order in which selected images will appear in the dynamic portion when adapted). (Wheeler [0055]), but Wheeler may not explicitly disclose:
wherein the computer-implemented determination that the subset of frames satisfies the criterion for inclusion in the preview of the video includes determining that the subset of frames represents a portion of the video that has been user repeated. (emphasis added)

wherein [a] computer-implemented determination that [a] subset of frames satisfies [a] criterion for inclusion in [a] preview of [a] video includes (identifying visual objects in the videos; grouping the videos based on the visual objects; displaying images of the visual objects in association with respective ones of the groups of videos [0014] identifying sequences of frames of the video as comprising respective scenes; determining a visual relevance rank of each of the scenes; selecting a number of the scenes based on the visual relevance rank associated with each of the scenes; identifying, within each of the selected scenes, a representative thumbnail frame; and displaying (i) a first thumbnail corresponding to one of the representative thumbnail frames based on the visual relevance rank of the associated scene and (ii) a filmstrip including an ordered sequence of the representative thumbnail frames [0015] frame may include an object that satisfies search criteria that resulted in identification and/or selection of the video such as a face or person in the video that was the subject of the search or other reason why the video was identified. Frames containing the target object may be ranked more highly and thereby selected for display over other frames [0019])
determining that the subset of frames represents a portion of the video that has been user repeated. (Other criteria may include popularity, frequency, number and recency of accesses/references to a video [0117])

Given that Wheeler teaches that various analytical techniques that facilitate selection of images to include in a dynamic thumbnail that accomplish different 

One would have been motivated to make such a modification to enhance searching techniques related to video and multimedia content and objects (Delgo [0003])

Response to Arguments
Applicant’s arguments, see pgs. 9-11 of the response filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yu and Chen.
On page 10 of the response, Applicant submits, “Wheeler's "dynamic thumbnail," however, does not disclose "a preview of the video that depicts a scene from the video with animated playing of the scene." Indeed, paragraph [0070] of Wheeler explains how "dynamic portion 316 includes three different images respectively representing [three-different] videos included in the play list." 
While Wheeler does give an example of three different images respectively representing three videos included in a playlist, Wheeler teaches that the “The video playlist can include any number N videos, where N is an integer” (Wheeler [0042]). Furthermore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have the knowledge that a video is comprised of at least one scene, and the scene is comprised of at least one shot. Thus, it is at least suggested that the playlist of videos of Wheeler may be one video, and the images that change in the dynamic thumbnail of Wheeler would be representative of the one video, which would be presenting, by the computing device, a preview of the video that depicts a scene from the video with animated playing.
On page 11 of the response Applicant submits, “Prior to the amendments herein, the office action (at pages 9-14) relied primarily on paragraphs [0008]-[001 l] of Sugano, which describes a system that selects a "key frame" for each scene in a video. Selecting a "key frame" for each scene does not disclose that "multiple frames" are selected for each scene, or that the selected key frames represent "a decimated version of the scene from the video that excludes regularly-spaced frames." Indeed, FIG. 9B shows that the key frames are not regularly-spaced.”
While Sugano does teach selecting a key frame for each scene, Sugano also teaches selecting a key frame for each “shot”. As stated above, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have the knowledge that a video is comprised of at least one scene, and the scene is comprised of at least one shot. Thus, when viewing FIG. 9B of Sugano as individual shots, e.g. shot 1, shot 2, shot 3, that comprise a scene, Sugano shows that multiple key frames, e.g. one form each shot of the scene, would be included in the preview of the video. While the key frames themselves are not regularly-spaced, the claim requires that “the preview of the video presenting a decimated version of the scene from the video that excludes regularly-spaced frames that are presented with the video is played…”. Thus, when viewing FIG. 9B of Sugano as individual shots, e.g. shot 1, shot 2, shot 3, that comprise a scene, Sugano shows that the regularly-spaced frames between the shots that comprise the scene have been excluded when selecting the key frames for the preview.
As shown in the rejection above, Wheeler teaches that the rate at which the images scroll across the dynamic portion 316 is a function of a rate of movement of the dynamic thumbnail as a whole, and that the images in the dynamic portion of the thumbnail are a subset of images that is less than the number of images associated with the set of content items represented by the thumbnail, with the content items including more content items, and images respectively representative of the content 
excludes regularly-spaced frames that are presented when the video is played in response to the user request to play the video, given the basic knowledge of one of ordinary skill in the art that video contains encoding parameters of a frame rate of the video, e.g. 30 frames per second for digital video, and that a video is composed of at least one scene which is composed of at least one shot. As stated above, Sugano shows that the regularly-spaced frames between the shots that comprise the scene have been excluded when selecting the key frames for the preview,. Therefore, Examiner respectfully asserts that the cited art at least suggests the limitations recited in the claims.
	To emphasize the teachings and suggestions of Wheeler and Sugano, the rejection has been updated with Yu and Chen which teach presenting, by the computing device, a preview of the video
that depicts a scene from the video with animated playing of the scene

In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179